DETAILED ACTION
Response to Amendment
This allowance is in response to the non-provisional utility patent application filed 2/4/2019. The application has been fully considered.

Allowed Claims
Claims 1-16 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Kim (U.S. Pat. App. Pub. 2016/0070901 A1) teaches authenticating based on position values information of selected symbols with symbols corresponding to a registered position; Qian (U.S. Pat. App. Pub. 2014/0052436 A1) teaches comparing similarity of strings based upon identifying similarity scores with respect to individual characters in a string; Ikai (U.S. Pat. App. Pub. 2020/0034345 A1) teaches using position value pairs to parse data strings to identify message structure; and Torisaki (U.S. Pat. App. Pub. 2005/0120245 A1) teaches authentication processing by comparing software keys to protect data. References Mead (U.S. Pat. 9,736,147 B1) and Tomlinson (U.S. Pat. App. Pub. 2018/0331833 A1) were determined to be relevant but not relied upon. 
However, Kim, Qian, Ikai, and Torisaki do not anticipate or render obvious the combination set forth in the independent claims 1 and 9, recited as “… receiving, by a receiver of the processing server, a single use dynamic pseudo key and transaction information, where the single use dynamic pseudo key includes a plurality of characters in set positions and where the transaction information includes at least a destination address and data value; validating, by a processing device of the processing server, that the single use dynamic pseudo key has not been used for a prior blockchain transaction; validating, by the processing device of the processing server, that the plurality of characters in set positions in the single use dynamic pseudo key includes the predefined value in the corresponding character position for each of the plurality of digit pairs; generating, by the processing device of the processing server, a digital signature using a private key of a cryptographic key pair after successful validation of the plurality of characters in the single use dynamic pseudo key; and transmitting, by a transmitter of the processing server, the generated digital signature and transaction information to one of a plurality of nodes comprising a blockchain network associated with a blockchain.”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. The employment of a single-use custom generated pseudo key based upon the matching of specific bit values and locations of a pre-registered authentication key as a means of an additional layer of security in a blockchain transactional wallet system was not determined to be anticipated by any prior art identified by a comprehensive search.  Further, none of the identified relevant prior art, taken singly or in combination, teaches or suggests the limitations of the invention as a whole. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493